Exhibit 10.5

 

[g201161ksi001.jpg]

 

Interest Rate Swap Transaction (REVISION)

 

The purpose of this letter agreement is to confirm the amendment of the terms
and conditions of the Transaction entered into between:

 

JPMORGAN CHASE BANK, N.A.

(“JPMorgan”)

 

and

 

STANDARD PARKING CORPORATION

(the “Counterparty”)

 

on the Trade Date and identified by the JPMorgan Deal Number specified below
(the “Transaction”). This letter agreement constitutes a “Confirmation” as
referred to in the Master Agreement specified below, and supersedes any previous
confirmation or other writing with respect to the transaction described below.

 

The definitions and provisions contained in the 2006 ISDA Definitions (the
“Definitions”), as published by the International Swaps and Derivatives
Association, Inc. are incorporated into this Confirmation. In the event of any
inconsistency between those definitions and provisions and this Confirmation,
this Confirmation will govern.

 

This Confirmation supplements, forms part of, and is subject to, the Interest
Rate and Currency Exchange Agreement dated as of 24 October 2012, as amended and
supplemented from time to time (the “Agreement”), between JPMORGAN CHASE BANK,
N.A. (“JPMorgan”) and STANDARD PARKING CORPORATION (the “Counterparty”). All
provisions contained in the Agreement govern this Confirmation except as
expressly modified below.

 

1

--------------------------------------------------------------------------------


 

The terms of the particular Interest Rate Swap Transaction to which this
Confirmation relates are as follows:

 

A. TRANSACTION DETAILS

 

 

 

 

 

JPMorgan Deal Number(s):

 

6901000199694 / 0N175517102

 

 

 

Notional Amount:

 

As set forth in the Notional Amount Schedule hereto

 

 

 

Trade Date:

 

25 October 2012

 

 

 

Effective Date:

 

31 October 2012

 

 

 

Termination Date:

 

30 September 2017 subject to adjustment in accordance with the Modified
Following Business Day Convention.

 

 

 

Fixed Amounts:

 

 

 

 

 

Fixed Rate Payer:

 

Counterparty

 

 

 

Fixed Rate Payer Payment Dates:

 

The last day of each November, December, January, February, March, April, May,
June, July, August, September and October in each year, from and including 30
November 2012 to and including the Termination Date, subject to adjustment in
accordance with the Modified Following Business Day Convention and there will be
an adjustment to the Calculation Period.

 

 

 

Fixed Rate:

 

0.75250 percent

 

 

 

Fixed Rate Day Count Fraction:

 

Actual/360

 

 

 

Business Days:

 

London, New York

 

 

 

Floating Amounts:

 

 

 

 

 

Floating Rate Payer:

 

JPMorgan

 

 

 

Floating Rate Payer Payment Dates:

 

The last day of each November, December, January, February, March, April, May,
June, July, August, September and October in each year, from and including 30
November 2012 to and including the Termination Date, subject to adjustment in
accordance with the Modified Following Business Day

 

2

--------------------------------------------------------------------------------


 

 

 

Convention and there will be an adjustment to the Calculation Period.

 

 

 

Floating Rate for initial Calculation Period:

 

To be determined

 

 

 

Floating Rate Option:

 

USD-LIBOR-BBA

 

 

 

Designated Maturity:

 

1 Month

 

 

 

Spread:

 

None

 

 

 

Floating Rate Day Count Fraction:

 

Actual/360

 

 

 

Reset Dates:

 

The first day of each Calculation Period.

 

 

 

Compounding:

 

Inapplicable

 

 

 

Business Days:

 

London, New York

 

 

 

Calculation Agent:

 

JPMorgan, unless otherwise stated in the Agreement.

 

MAINTENANCE OF HEDGE

 

Counterparty hereby agrees that at all times until the termination of this
Transaction it shall maintain outstanding obligations in respect of borrowed
money in an amount equal to or greater than the Notional Amount.

 

Notional Amount Schedule:

 

From and Including*

 

To but Excluding*

 

Notional Amount:

 

31 October 2012

 

30 November 2012

 

USD

50,000,000.00

 

30 November 2012

 

31 December 2012

 

USD

50,000,000.00

 

31 December 2012

 

31 January 2013

 

USD

48,875,000.00

 

31 January 2013

 

28 February 2013

 

USD

48,875,000.00

 

28 February 2013

 

28 March 2013

 

USD

48,875,000.00

 

28 March 2013

 

30 April 2013

 

USD

47,750,000.00

 

30 April 2013

 

31 May 2013

 

USD

47,750,000.00

 

31 May 2013

 

28 June 2013

 

USD

47,750,000.00

 

28 June 2013

 

31 July 2013

 

USD

46,625,000.00

 

31 July 2013

 

30 August 2013

 

USD

46,625,000.00

 

30 August 2013

 

30 September 2013

 

USD

46,625,000.00

 

30 September 2013

 

31 October 2013

 

USD

45,500,000.00

 

31 October 2013

 

29 November 2013

 

USD

45,500,000.00

 

29 November 2013

 

31 December 2013

 

USD

45,500,000.00

 

31 December 2013

 

31 January 2014

 

USD

44,375,000.00

 

31 January 2014

 

28 February 2014

 

USD

44,375,000.00

 

28 February 2014

 

31 March 2014

 

USD

44,375,000.00

 

31 March 2014

 

30 April 2014

 

USD

43,250,000.00

 

30 April 2014

 

30 May 2014

 

USD

43,250,000.00

 

30 May 2014

 

30 June 2014

 

USD

43,250,000.00

 

30 June 2014

 

31 July 2014

 

USD

42,125,000.00

 

 

3

--------------------------------------------------------------------------------


 

31 July 2014

 

29 August 2014

 

USD

42,125,000.00

 

29 August 2014

 

30 September 2014

 

USD

42,125,000.00

 

30 September 2014

 

31 October 2014

 

USD

41,000,000.00

 

31 October 2014

 

28 November 2014

 

USD

41,000,000.00

 

28 November 2014

 

31 December 2014

 

USD

41,000,000.00

 

31 December 2014

 

30 January 2015

 

USD

39,500,000.00

 

30 January 2015

 

27 February 2015

 

USD

39,500,000.00

 

27 February 2015

 

31 March 2015

 

USD

39,500,000.00

 

31 March 2015

 

30 April 2015

 

USD

38,000,000.00

 

30 April 2015

 

29 May 2015

 

USD

38,000,000.00

 

29 May 2015

 

30 June 2015

 

USD

38,000,000.00

 

30 June 2015

 

31 July 2015

 

USD

36,500,000.00

 

31 July 2015

 

28 August 2015

 

USD

36,500,000.00

 

28 August 2015

 

30 September 2015

 

USD

36,500,000.00

 

30 September 2015

 

30 October 2015

 

USD

35,000,000.00

 

30 October 2015

 

30 November 2015

 

USD

35,000,000.00

 

30 November 2015

 

31 December 2015

 

USD

35,000,000.00

 

31 December 2015

 

29 January 2016

 

USD

33,500,000.00

 

29 January 2016

 

29 February 2016

 

USD

33,500,000.00

 

29 February 2016

 

31 March 2016

 

USD

33,500,000.00

 

31 March 2016

 

29 April 2016

 

USD

32,000,000.00

 

29 April 2016

 

31 May 2016

 

USD

32,000,000.00

 

31 May 2016

 

30 June 2016

 

USD

32,000,000.00

 

30 June 2016

 

29 July 2016

 

USD

30,500,000.00

 

29 July 2016

 

31 August 2016

 

USD

30,500,000.00

 

31 August 2016

 

30 September 2016

 

USD

30,500,000.00

 

30 September 2016

 

31 October 2016

 

USD

29,000,000.00

 

31 October 2016

 

30 November 2016

 

USD

29,000,000.00

 

30 November 2016

 

30 December 2016

 

USD

29,000,000.00

 

30 December 2016

 

31 January 2017

 

USD

27,125,000.00

 

31 January 2017

 

28 February 2017

 

USD

27,125,000.00

 

28 February 2017

 

31 March 2017

 

USD

27,125,000.00

 

31 March 2017

 

28 April 2017

 

USD

25,250,000.00

 

28 April 2017

 

31 May 2017

 

USD

25,250,000.00

 

31 May 2017

 

30 June 2017

 

USD

25,250,000.00

 

30 June 2017

 

31 July 2017

 

USD

23,375,000.00

 

31 July 2017

 

31 August 2017

 

USD

23,375,000.00

 

31 August 2017

 

29 September 2017

 

USD

23,375,000.00

 

 

--------------------------------------------------------------------------------

*Subject to adjustment in accordance with the Modified Following Business Day
Convention

 

B. ACCOUNT DETAILS

 

Payments to JPMorgan in USD:

 

 

JPMORGAN CHASE BANK, N.A.

 

BIC: CHASUS33XXX

 

A/C No: 099997979

 

JPMORGAN CHASE BANK, NATL ASSO, NEW YORK

 

BIC: CHASUS33XXX

 

4

--------------------------------------------------------------------------------


 

Payments to Counterparty in USD:

As per your standard settlement instructions.

 

 

C. OFFICES

 

 

 

JPMorgan:

NEW YORK

 

 

Counterparty:

CHICAGO

 

D. DOCUMENTS TO BE DELIVERED

 

Each party shall deliver to the other, at the time of its execution of this
Confirmation, evidence of the incumbency and specimen signature of the
person(s) executing this Confirmation, unless such evidence has been previously
supplied and remains true and in effect.

 

E. RELATIONSHIP BETWEEN PARTIES

 

Each party will be deemed to represent to the other party on the date on which
it enters into a Transaction that (absent a written agreement between the
parties that expressly imposes affirmative obligations to the contrary for that
Transaction):

 

(a) Non-Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into that Transaction and as to whether that
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisers as it has deemed necessary. It is not relying on any
communication (written or oral) of the other party as investment advice or as a
recommendation to enter into that Transaction; it being understood that
information and explanations related to the terms and conditions of a
Transaction shall not be considered investment advice or a recommendation to
enter into that Transaction. No communication (written or oral) received from
the other party shall be deemed to be an assurance or guarantee as to the
expected results of that Transaction.

 

(b) Assessment and Understanding. It is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of that
Transaction. It is capable of assuming, and assumes the risks of that
Transaction.

 

(c) Status of Parties. The other party is not acting as a fiduciary for or an
adviser to it in respect of that Transaction.

 

5

--------------------------------------------------------------------------------


 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing a copy of this Confirmation and returning it to us or by
sending to us a letter, telex or facsimile substantially similar to this letter,
which letter, telex or facsimile sets forth the material terms of the
Transaction to which this Confirmation relates and indicates agreement to those
terms. When referring to this Confirmation, please indicate: JPMorgan Deal
Number(s): 6901000199694 / 0N175517102

 

JPMorgan Chase Bank, N.A.

 

 

 

 

 

/s/ Carmine Pilla

 

 

 

 

Name:

Carmine Pilla

 

 

 

 

Title:

Executive Director

 

 

 

Accepted and confirmed as of the date

 

first written:

 

STANDARD PARKING CORPORATION

 

 

 

 

 

/s/ G. Marc Baumann

 

 

 

 

Name:

G. Marc Baumann

 

 

 

 

Title:

Chief Financial Officer, Treasurer & President of Urban Operations

 

 

 

Your reference number:

 

 

 

6

--------------------------------------------------------------------------------


 

Client Service Group

All queries regarding confirmations should be sent to:

 

JPMorgan Chase Bank, N.A.

 

Contacts

 

JPMorgan Contact

Telephone Number

 

 

Client Service Group

 

 

 

Group E-mail address:

de.rates.affirmations@jpmorgan.com

Facsimile:

(001 ) 888 803 3606

Telex:

 

Cable:

 

 

Please quote the JPMorgan deal number(s): 6901000199694 / 0N175517102.

 

7

--------------------------------------------------------------------------------